DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are amended. Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (EP 1132251 A1) in view of Juhasz (US 4,258,421 A) and Atsushi (JPH10285710A, as cited in the IDS mailed on 08/23/2021).
Regarding claims 1 & 4, Saito teaches a fuel cell system installed on a vehicle and a method of the controlling the fuel cell system ([0001]), comprising: 				 										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to store measurement values on a failure of output of Saito’s drive motor based on measurement values from a sensor on an operating state of a power source, out of the plurality of power sources, having an actual output value smaller than a reference value decided based on a power source output request value, wherein when an actual output value of the drive motor (for instance the number of revolutions of the drive motor as described in Saito [0074]) is smaller than a reference value decided based on an output request value of the drive motor, the controller only stores in the memory, measurement values on operating state of the power source, out of the plurality of power sources, having the actual output value smaller than the reference value decided based on the power source output request value in order to provide accurate data parameters useful for record keeping, performance and maintenance applications while selectively storing pertinent input parameters thereby improving reducing the required memory capacity as taught by Juhasz (Col.1, L.65 to Col.2, L.7).  It is noted that Saito discloses an abnormality in the power source being detected by the temperature and current or voltage of each power supply source such that the measured values are determined to be abnormal when these values exceed proper ranges as taught by Saito ([0026]).						Moreover, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that abnormality or failure of a motor can be determined based on the actual output value of the torque of the motor or an actual output value of a power source for the motor which could be the source of the abnormality as taught by Atsushi ([0004]-[0006]). 
Regarding claims 2 & 5, Saito as modified by Juhasz and Atsushi teaches the fuel cell system and method of controlling the fuel cell system of respective claims 1 & 4, as noted above. 	It would have also been obvious to one of ordinary skill in the art, before the effective 
Regarding claims 3 & 6, Saito as modified by Juhasz and Atsushi teaches the fuel cell system and method of controlling the fuel cell system of respective claims 2 & 5, as noted above. 	It would have been obvious to configure the controller to store the measurement values on the operating state of the fuel cell in the memory and not the measurement values on the operating state of the secondary battery, when an actual output value of the fuel cell is smaller than an output request value of the fuel cell since only the fuel cell is determined to be in an abnormal or failed state (i.e actual output values of the fuel cell is smaller than the fuel cell output request values). Similarly, it would have been obvious to configure the controller to store the measurement values on the operating state of the secondary battery in the memory and not measurement values on the operating state of the fuel cell, when an actual output value of the secondary battery is smaller than an output request value of the secondary battery since only the . 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claims 1-6 has prompted a new ground of rejection as presented above. As instantly claimed, claims 1-6 are found to be obvious over the combined teachings of Saito (EP 1132251 A1), Juhasz (US 4,258,421 A) and Atsushi (JPH10285710A).						Thus, in view of the foregoing, claims 1-6 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727